Cooke, J.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board, filed April 11, 1968 disqualifying claimant from benefits on the ground that he voluntarily left his employment without good cause. Although there is conflicting testimony, there is proof showing that claimant accepted employment on condition that he would do outside sales work, which he thereafter refused to perform, and that he was then discharged. An employee, who without good cause refuses to work and thus provokes his discharge, is considered to have voluntarily left employment and is not entitled to unemployment benefits, the question of whether “good cause” exists being one of fact within the province of the board if supported by substantial evidence (Matter of Simonetta [Catherwood], 30 A D 2d 1008; Matter of Soman [Catherwood], 28 A D 2d 219, 221; Matter of Day [Catherwood], 26 A D 2d 851; Matter of Caruso [Catherwood], 16 A D 2d 1008) and, upon this record containing such evidence, we may not disturb the board’s finding. Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Cooke, JJ., concur in memorandum by Cooke, J.